DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by JP’668 (JP 8-335668, cited in IDS).
Regarding claims 1 and 2, JP’668 discloses a method for producing a three-dimensional structure, comprising: processing a surface layer of a silicon substrate  (Fig.1, numeral 10) to form a three- dimensional shape, the surface layer having an oxygen concentration of 1x1018 atoms/cm3 ([0014]); and performing a heat treatment to form an oxide film on a surface of the three-dimensional shape to produce the three-dimensional structure ([0015]; [0023]).
Regarding claim 6, JP’668 discloses wherein the three-dimensional shape is formed by processing the surface layer by etching ([0007]).
Regarding claim 7, JP’668 discloses wherein the silicon substrate is a monocrystalline silicon substrate ([0039]; note: Czochralski substrate).
Regarding claim 8, JP’668 discloses producing transistors using a three-dimensional structure having the oxide film produced according to the method for producing the three-dimensional structure according to claim 1 ([0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’668 as applied to claim 1 above, and further in view of Li (US 2016/0225851).
Regarding claim 3-5, JP’668 discloses wherein the three-dimensional structure has a shape having projections and recesses in a thickness direction of the silicon substrate (Fig.1).
JP’668 does not disclose that a height in a thickness direction of the silicon substrate is between 1 nm and 100 nm, a length of between 1 nm and 10000 nm in a direction vertical to the thickness direction of the silicon substrate and has a width of between 1 nm and 100 nm in a direction vertical to the thickness direction of the silicon substrate.
Li however discloses a height in a thickness direction of the silicon substrate is between 1 nm and 100 nm ([0072]), a length of between 1 nm and 10000 nm in a direction vertical to the thickness direction of the silicon substrate ([0070]) and has a width of between 1 nm and 100 nm in a direction vertical to the thickness direction of the silicon substrate ([0072]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’668 with Li to have a height, length and width in the claimed range for the purpose of fabrication three-dimensional multi-gate device with high integration density (Li, [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891